Doderidge, J.
having view of the body at L. and afterwards taking the inquisition at D. is well enough.
2. The inquisition is per sacramentum duodecim proborum et legalium hominum com. præd. And this is bad; for the inquisition ought to be by men of the same vill, before the coroners, or four of them, and four of the next vill.
3. Sagitavit et tormentum, and killed him, &c. *it ought to be sagitavit in tormento.
Adjournatur and a day was given to the attorney to main the inquisition. Poph. 209. Noy 87. Bendl. 202.